           Case 4:20-cv-04132-SBA Document 40 Filed 02/02/21 Page 1 of 3




 1   KAZEROUNI LAW GROUP, APC
     Yana A. Hart (SBN: 306499)
 2   yana@kazlg.com
     Alan Gudino (SBN: 326738)
 3   alan@kazlg.com
     2221 Camino Del Rio South, Suite 101
 4   San Diego, California 92108
     Telephone: (619) 233-7770
 5   Facsimile: (800) 520-5523
 6   Attorneys for Plaintiff
     DEBORAH PEREZ
 7
 8                         UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
11   DEBORAH PEREZ,                                 Case No. 4:20-cv-04132-SBA (DMR)
12                       Plaintiff,
13                 v.
                                                    JOINT NOTICE OF SETTLEMENT
14   PACE FUNDING GROUP, LLC, et al.,
15                       Defendants.
16
17
18           NOTICE IS HEREBY GIVEN that plaintiff Deborah Perez has settled her
19   claims against defendants Renew Financial Group, LLC and Renew Financial
20   Holdings, Inc. (“Renew”). The parties expect to file a request for dismissal of this
21   action in its entirety with prejudice within 60 days. The parties request that all
22   pending dates and filing requirements be vacated and that the Court set a deadline on
23   or after March 25, 2021 to file a request for dismissal.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  -1 -
                                      JOINT NOTICE OF SETTLEMENT
       Case 4:20-cv-04132-SBA Document 40 Filed 02/02/21 Page 2 of 3




 1   Dated: February 2, 2021
 2                               KAZEROUNI LAW GROUP, APC
 3
 4                               By s/ Yana A. Hart
 5                                  YANA A. HART
                                    ALAN GUDINO
 6
 7                                    Attorney for Plaintiff
                                      DEBORAH PEREZ
 8
 9   Dated: February 2, 2021
10                               SEVERSON & WERSON
11
12                               By s/ Bernard J. Kornberg
13                                  BERNARD J. KORNBERG

14                                   Attorney for Defendants
15                                   RENEW FINANCIAL GROUP, LLC and
                                     RENEW FINANCIAL HOLDINGS, INC.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2 -
                               JOINT NOTICE OF SETTLEMENT
        Case 4:20-cv-04132-SBA Document 40 Filed 02/02/21 Page 3 of 3




 1                           SIGNATURE CERTIFICATION
 2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures Manual, I hereby certify that the content of this document is
 4   acceptable to counsel for Renew, and that he has authorized me to affix his electronic
 5   signature to this document.
 6
 7   Dated: February 2, 2021
 8                                   KAZEROUNI LAW GROUP, APC
 9
10                                   By s/ Yana A. Hart
11                                      YANA A. HART

12                                        Attorney for Plaintiff
13                                        DEBORAH PEREZ

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3 -
                                   JOINT NOTICE OF SETTLEMENT
